Citation Nr: 0925272	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1972.
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
entitlement to an increased rating in excess of 30 percent 
for generalized anxiety disorder.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of 
generalized anxiety disorder.  The issue of entitlement to 
TDIU under 38 C.F.R. § 4.16(b) (2008), is referred to the RO 
for adjudication.



FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by a 
depressed mood, anxiety, irritability, social withdrawal, 
panic attacks, employment difficulties, and sleep impairment 
with Global Assessment of Functioning (GAF) scores ranging 
from 50 to 60. 



CONCLUSION OF LAW

The criteria for a rating of 50 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

A Veteran is presumed to be seeking the maximum rating 
permitted by law, but may limit his appeal to a lesser 
benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).  In this case, the 
Veteran, through his representative, argued in his January 
2008 statement (VA Form 646) that the generalized anxiety 
disorder should be rated 50 percent disabling.  As the Board 
is granting the precise relief requested by the Veteran, 
i.e., a 50 percent disability rating, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Generalized anxiety disorder is rated under 38 C.F.R. § 
4.130, DC 9400, according to the General Rating Formula for 
Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan, 16 Vet. App. 
at 444.

In this case, a November 2005 VA examination report and a 
December 2006 VA psychiatry consultation report indicated 
that the Veteran had quit his job at a health club where he 
had worked for 5-6 months and that his unemployment was due 
to pain, anger, and depression.  

The Veteran reported that he had 40 jobs since 1993.  He 
remained at some jobs for a few days to a few months and did 
not show up to other jobs for which he was hired.  Overall, 
the Veteran experienced a frequent and moderate inability to 
perform work tasks.  Work problems due to the Veteran's 
mental condition were also indicated in Dr. Bayliss's August 
2006 mental status examination report and Dr. Hocking's 
September and December 2006 treatment plans.  Furthermore, 
the Veteran stated in a July 2007 letter that he had 
difficulty keeping a job due to his anxiety.  

As for the Veteran's social relationships, an October 2004 
Social Security Administration (SSA) mental examination 
report stated that the Veteran had not talked with some 
family members for 3 years and that he was uncomfortable in 
large groups.  The November 2005 VA examination report and 
December 2006 VA psychiatry consultation report indicated 
that the Veteran's overall psychosocial functional status was 
fair, with a strained marital life and limited leisure 
activities.  

The reports stated that the Veteran had been married since 
1976 and had a son and daughter.  The Veteran's overall 
relationship with his wife was good and he spent time 
shopping with her, but their relationship had become strained 
and they were experiencing problems with their sex life due 
to the Veteran's condition as well as physical and medical 
problems that his wife was experiencing.  Partner relational 
problems were also noted on a January 2007 VA psychiatry 
note.  

The November 2005 VA examination report and December 2006 VA 
psychiatry consultation report further indicated that the 
Veteran had a satisfactory relationship with his son, but Dr. 
Bayliss's December 2006 medical note stated that the Veteran 
had become frustrated with his son due to his son's behavior 
and that they often argued.  Furthermore, the November 2005 
VA examination report and December 2006 VA psychiatry 
consultation report stated that the Veteran occasionally 
accompanied his daughter and her fiance while they shopped 
and planned for their wedding.  

The November 2005 VA examination report and December 2006 VA 
psychiatry consultation report further indicated that the 
Veteran was anxious about his health and his son, did not 
want to go anywhere, would socially withdraw and want to be 
alone, and would feel uncomfortable in crowds.  Also, social 
isolation was noted in Dr. Hocking's September and December 
2006 treatment plans as well as in a March 2007 VA psychiatry 
note.  

As for the Veteran's thinking, the October 2004 SSA mental 
examination report indicated that the Veteran's ability to 
carry out detailed instructions and to maintain attention and 
concentration for extended periods were moderately limited.  
The November 2005 VA examination report and December 2006 VA 
psychiatry consultation report stated that the Veteran 
reported occasional problems with his memory and that he had 
some difficulty finding words.  Also, the November 2005 VA 
examination report stated that the Veteran had passive 
thoughts of wishing that he had done something to his father, 
with whom he hadn't spoken in years.  

July and August 2006 mental status examination reports by Dr. 
Hocking and Dr. Bayliss, respectively, both indicated a 
change in the Veteran's memory or concentration.  Impaired 
concentration/attention and lack of insight were also noted 
in Dr. Hocking's September and December 2006 treatment plans.  
The January 2007 VA psychiatry note indicated spontaneous 
thought flow, poor judgment, and fair insight, concentration, 
and memory.  Furthermore, the March 2007 VA psychiatry note 
indicated that the Veteran stuttered when speaking, that his 
speech was occasionally pressured, and that his thought 
content was preoccupied with anxious thoughts.

As for the Veteran's mood, the November 2005 VA examination 
report and December 2006 VA psychiatry consultation report 
indicated that the Veteran's affect was blunted and that he 
exhibited an unhappy mood.  The November 2005 report stated 
that the Veteran's impulse control was fair and both the 
November 2005 and December 2006 reports stated that he 
engaged in violence towards property, including kicking, 
throwing, and ripping up/out things.  

The Veteran reported that he thought that some of this 
behavior was due to medication use.  The reports further 
stated that the Veteran experienced frequent anxiety and 
occasional depression, as well as somewhat frequent panic 
attacks.  The November 2005 VA examination report indicated 
that results of the Beck Depression Inventory revealed a 
depression score in the low end of the extremely severe 
range.  Furthermore, the November 2005 VA examination report 
and December 2006 VA psychiatry consultation report stated 
that remissions from the above-mentioned symptoms were short 
and that the Veteran reported that he would have two good 
days and then a bad day.  

The November 2005 VA examination report also stated that when 
the Veteran felt lousy he would buy different kinds of ice 
cream at the store and secretly eat it, sometimes having 3 to 
4 bowls within a matter of hours.  The Veteran would engage 
in such behavior 3 to 4 times each week.  

In addition, the November 2005 VA examination report and 
December 2006 VA psychiatry consultation report indicated 
that the Veteran had erratic sleep which sometimes resulted 
in low energy the following day.  Furthermore, although the 
Veteran appeared clean and appropriately dressed at the 
November 2005 VA examination and December 2006 VA psychiatry 
consultation, he reported that he was sometimes lazy when it 
came to showering and shaving and did it only to satisfy his 
wife and others.
   
The July and August 2006 mental status examination reports by 
Dr. Hocking and Dr. Bayliss indicated that the Veteran 
experienced anxiety, dysphoria, and a history of panic 
attacks. Additionally, a decrease in interest, low energy, 
helplessness/ hopelessness, restriction, occasional insomnia, 
appetite change, libido change, and possible suicidal 
thoughts were noted on Dr. Hocking's July 2006 mental status 
examination report.  

A depressed mood, mood swings, irritability, anhedonia, 
rage/anger, generalized anxiety, and panic attacks were also 
indicated on Dr. Hocking's September and December 2006 
treatment plans.  Furthermore, a depressed and irritable mood 
was noted on the January 2007 VA psychiatry consult note, and 
the March 2007 VA psychiatry note stated that the Veteran was 
anxious most of the time.

As for the Veteran's panic attacks, the November 2005 VA 
examination report and December 2006 VA psychiatry 
consultation report indicated a diagnosis of a panic disorder 
and stated that panic attacks generally lasted approximately 
45 to 60 minutes and were sometimes due to the Veteran having 
a tough day at work.  Dr. Bayliss's November 2006 medical 
note stated that the Veteran had suffered the worst panic 
attack he had ever experienced and that it had required 
hospitalization.  

The January, March, and May 2007 VA psychiatry notes also 
indicated a diagnosis of a panic disorder, with the March 
2007 VA psychiatry note stating that the Veteran had 
approximately two panic attacks every month.  Furthermore, 
the Veteran stated in his June 2006 substantive appeal (VA 
Form 9) that he experienced panic attacks once or twice a 
month.  The Veteran further explained in his July 2007 letter 
that his frequent panic attacks resulted in sweating, 
dizziness, and difficulty breathing.

The Board has also considered the GAF scores assigned 
throughout the appeal period.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  The following GAF scores were reflected 
throughout the appeal period:  55 on the November 2005 VA 
examination report; 50 on Dr. Hocking's July 2006 mental 
status examination report; 50 on Dr. Bayliss's August 2006 
mental status examination report; 55 on the December 2006 VA 
psychiatry consultation report; 55 on the January 2007 VA 
psychiatry note; 60 on the March 2007 VA psychiatry note; and 
60 on the May 2007 VA psychiatry note.  GAF scores ranging 
from  41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 
C.F.R. § 4.126(a).  

The evidence above reflects most of the symptoms needed for a 
50 percent  disability rating.  Accordingly, an increased 
rating of 50 percent for generalized anxiety disorder is 
warranted. 

Hence, the full benefit sought on appeal, a rating of 50 
percent for generalized anxiety disorder, is granted.


ORDER

Entitlement to an increased rating of 50 percent for 
generalized anxiety disorder is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


